 


110 HRES 1420 EH: Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001.
U.S. House of Representatives
2008-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1420 
In the House of Representatives, U. S.,

September 11, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001. 
 
 
Whereas on the morning of September 11, 2001, terrorists hijacked and destroyed four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside Washington, DC; 
Whereas the passengers and crew aboard United Flight 93 acted heroically to prevent the terrorist hijackers from taking additional American lives, by crashing the plane in Shanksville, Pennsylvania and sacrificing their own lives instead; 
Whereas thousands of innocent men, women, and children were brutally murdered in the attacks of September 11, 2001; 
Whereas 7 years later, the United States still mourns their loss and honors their memory; 
Whereas by targeting symbols of American strength and prosperity, the attacks were intended to assail the principles and values of the American people, to intimidate the Nation and its allies, and to weaken the national resolve; 
Whereas the United States remains steadfast in its determination to defeat, disrupt, and destroy terrorist organizations and seeks to harness all elements of national power, including its military, economic, and diplomatic resources, to do so; 
Whereas Congress passed and the President signed numerous laws to assist victims of terrorism, protect our Nation, combat terrorism at home and abroad, and support, in the field and upon return, the members of the Armed Forces who courageously defend the United States; 
Whereas the terrorist attacks that have occurred around the world since September 11, 2001, remind us all of the hateful inhumanity of terrorism and the ongoing threat it poses to freedom, justice, and the rule of law; 
Whereas the United States has worked cooperatively with the nations of the free world to capture and punish terrorists and remains committed to building strong and effective counterterrorism alliances; 
Whereas immediately following September 11, 2001, the United States Armed Forces moved swiftly against al-Qaeda and the Taliban, which the President and Congress had identified as enemies of the United States; 
Whereas in doing so, brave servicemen and women left loved ones in order to defend the Nation; and 
Whereas 7 years later, many servicemen and women remain abroad, defending the Nation from further terrorist attacks and continuing to battle al-Qaeda and the Taliban: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes September 11 as a day of solemn commemoration; 
(2)extends its deepest condolences again to the friends, families, and loved ones of the innocent victims of the September 11, 2001, terrorist attacks; 
(3)honors the heroic service, actions, and sacrifices of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the innocent victims and, in so doing, bravely risked and often sacrificed their own lives; 
(4)expresses gratitude to the foreign leaders and citizens of all nations who have assisted and continue to stand in solidarity with the United States against terrorism in the aftermath of the attacks; 
(5)asserts in the strongest possible terms that the war on terrorists and terrorism is not a war on any nation, any people, or any faith; 
(6)recognizes the heroic service, actions, and sacrifices of United States personnel, including members of the United States Armed Forces, the United States intelligence agencies, the United States diplomatic service, and their families, who have sacrificed much, including their lives and health, in defense of their country against terrorists and their supporters; 
(7)vows that it will continue to take whatever actions are appropriate to identify, intercept, and defeat terrorists, including providing the United States Armed Forces, the United States intelligence agencies, and the United States diplomatic service with the resources and support to effectively and safely accomplish this mission; and 
(8)reaffirms that the American people will never forget the sacrifices made on and since September 11, 2001, and will defeat those who attacked our Nation through our shared determination, spirit, and embrace of democratic values. 
 
Lorraine C. Miller,Clerk.
